     Case 3:20-cv-02120-CAB-NLS Document 8 Filed 01/04/21 PageID.32 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRYL DUNSMORE,                                    Case No.: 20cv2120 CAB (NLS)
12                                     Petitioner,
                                                         ORDER DENYING CERTIFICATE
13   v.                                                  OF APPEALABILITY
14   GORE et al.,
15                                  Respondents.
16
17         On November 13, 2020, this Court entered judgment dismissing the petition for a
18   writ of habeas corpus brought by Petitioner pursuant to 28 U.S.C. § 2254. [Doc. No. 4.]
19   On November 25, 2020, Petitioner filed a Notice of Appeal to the Ninth Circuit [Doc. No.
20   5], and a request for a certificate of appealability has been made. [Doc. No. 7.] A certificate
21   of appealability is authorized “if the applicant has made a substantial showing of the denial
22   of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by
23   demonstrating that jurists of reason could disagree with the district court’s resolution of his
24   constitutional claims or that jurists could conclude the issues presented are adequate to
25   deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
26   (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).
27         Having reviewed the petition and notice of appeal, the Court finds Petitioner has
28   failed to demonstrate that reasonable jurists would find this Court’s dismissal of his petition

                                                     1
                                                                                  20cv2120 CAB (NLS)
     Case 3:20-cv-02120-CAB-NLS Document 8 Filed 01/04/21 PageID.33 Page 2 of 2



 1   debatable. In his petition, Petitioner does not identify the case number associated with the
 2   writ review he alleges is being impeded. To the extent that Petitioner’s claims relate to his
 3   other pending case before this Court, Case No. 20-cv-1773-CAB-AGS, the Court informed
 4   Petitioner that he must submit any such filings in that pending proceeding and not the
 5   instant action. To the extent that his claims relate to his ongoing state criminal resentencing
 6   proceedings, the Court held that such claims would be subject to dismissal pursuant to the
 7   Younger abstention doctrine. Younger v. Harris, 401 U.S. 37, 45-46 (1971). Finally, to
 8   the extent that Petitioner seeks to challenge the conditions of his confinement, the Court
 9   noted that such a challenge must be brought (if at all) in a civil rights complaint filed
10   pursuant to 42 U.S.C. § 1983.         Therefore, the Court finds that Petitioner has not
11   demonstrated that reasonable jurists would disagree with this Court’s resolution of his
12   claims and denies Petitioner’s request for a certificate of appealability.
13         IT IS SO ORDERED.
14   Dated: January 4, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  20cv2120 CAB (NLS)
